Citation Nr: 0528937	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  05-13 574	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 2005 Board decision which denied an effective date 
prior to September 5, 2000 for the grant of service 
connection for sarcoidosis.


REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1975 to August 1979.

2.  The veteran has failed to adequately set forth CUE 
allegations of fact or law in the March 2005 Board decision 
denying an earlier effective date for service connection for 
sarcoidosis, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that there is CUE in a Board decision 
dated in March 2005, insofar as it denied an earlier 
effective date for service connection for sarcoidosis.  
Motions filed based on CUE in prior Board decisions are not 
appeals, and the notice and duty to assist provisions of the 
law are inapplicable to such cases.  See 38 U.S.C.A. §§ 
5103, 5103A, 7111 (West 2002); 38 C.F.R. §§ 3.159, 20.1402 
(2004); Livesay v. Principi, 15 Vet. App. 165 (2001).

A Board decision is subject to revision on the grounds of 
CUE and will be reversed or revised if evidence establishes 
such error.  38 U.S.C.A. § 7111(a) (West 2002).  Motions for 
review of Board decisions on the grounds of CUE are 
adjudicated pursuant to regulations, 38 C.F.R. §§ 20.1400-
1411 (2004).

Governing regulation provides that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b) (2004).

The veteran's motion for revision of the March 2005 Board 
decision based on CUE was received in April 2005.  His 
essential argument is that service connection is warranted 
for sarcoidosis.  He does not clearly and specifically 
identify the alleged clear and unmistakable error, or 
errors, of fact or law in the March 2005 Board decision, 
which did not address the issue of entitlement to service 
connection for sarcoidosis (as service connection is already 
in effect for this disability).

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2004), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

 
 
 
 

